This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-2182

                                   In re the Marriage of:
                                 Christine Lynn Sypnieski,
                           f/k/a Christine Lynn Holtz, petitioner,
                                        Respondent,

                                            vs.

                                  Kevin Douglas Holtz,
                                       Appellant.

                                   Filed July 27, 2015
                                        Affirmed
                                       Kirk, Judge

                            Crow Wing County District Court
                                File No. 18-FA-11-913


Edward R. Shaw, Brainerd, Minnesota (for respondent)

Thomas C. Pearson, Daniel M. Hawley, Gammello, Qualley, Pearson & Mallak, PLLC,
Baxter, Minnesota (for appellant)


         Considered and decided by Kirk, Presiding Judge; Rodenberg, Judge; and Chutich,

Judge.
                         UNPUBLISHED OPINION

KIRK, Judge

       Appellant challenges the district court’s increase of respondent’s parenting time.

Because we conclude that the district court applied the proper standard and made

sufficient findings, we affirm.

                                        FACTS

       This case arises from the marriage dissolution of respondent-mother Christine

Lynn Sypnieski and appellant-father Kevin Douglas Holtz, the parents of two minor

children. Under a temporary order filed in October 2012, the district court granted

mother supervised parenting time, including one four-hour period every other weekend

and one two-hour period each Tuesday. On March 11, 2013, after a trial on custody and

parenting time, the district court granted father permanent sole physical and sole legal

custody of the children subject to mother’s continued supervised parenting time until

April 13, when it would move to a graduated, unsupervised schedule. On March 27,

father moved that mother’s supervised parenting time continue indefinitely. The district

court retracted mother’s graduated, unsupervised parenting time and reinstated a

supervised parenting-time schedule.

       In October 2014, mother moved for unsupervised parenting time. Following a

motion hearing, the district court issued an order awarding mother the following ongoing,

unsupervised parenting time under the “best-interests standard”: (1) two hours every

Wednesday, and every other weekend, initially from 3:00 p.m. on Friday until 6:00 p.m.

on Saturday, and, beginning in April 2015, from 3:00 p.m. on Friday until 6:00 p.m. on


                                           2
Sunday; (2) half of all holidays1 and school vacation time, with the exception of summer

vacation; and (3) two seven-day periods in the summer.

       Father appeals, arguing that (1) the increase in mother’s parenting time constitutes

a restriction of his parenting time, requiring application of the endangerment standard

rather than the best-interests standard, and (2) the district court erred in failing to analyze

his loss of parenting time due to the increase in mother’s parenting time.2

                                      DECISION

       The district court has broad discretion in deciding parenting-time issues based on

the best interests of the children and will not be reversed absent an abuse of discretion.

Olson v. Olson, 534 N.W.2d 547, 550 (Minn. 1995). A district court abuses its discretion

if its findings are unsupported by the record or if it misapplies the law. Pikula v. Pikula,

374 N.W.2d 705, 710 (Minn. 1985). “A district court’s findings of fact underlying a

parenting-time decision will be upheld unless they are clearly erroneous.” Dahl v. Dahl,

765 N.W.2d 118, 123 (Minn. App. 2009) (citing Griffin v. Van Griffin, 267 N.W.2d 733,

735 (Minn. 1978)).      But determining the legal standard applicable to a change in

parenting time is a question of law and is subject to de novo review. Anderson v. Archer,

510 N.W.2d 1, 4 (Minn. App. 1993).



1
  The district court’s order did not specify which holidays mother would parent the
children.
2
  We note that, although the district court should have held an evidentiary hearing to
remove the supervision requirement in this matter, father is not appealing that removal.
See In re Welfare of B.K.P., 662 N.W.2d 913, 915-17 (Minn. App. 2003) (remanding to
district court for evidentiary hearing on issue of removal of supervised parenting-time
restriction).

                                              3
I.     The district court properly applied the best-interests standard because the
       increase in mother’s parenting time did not constitute a restriction of father’s
       parenting time.

       Parenting-time issues are governed by Minn. Stat. § 518.175 (2014). A district

court “shall modify” an order granting or denying parenting time “[i]f modification

would serve the best interests of the child” and “would not change the child’s primary

residence.” Id., subd. 5(a). However, the district court may not restrict parenting time

unless it finds that

               (1) parenting time is likely to endanger the child’s physical or
               emotional health or impair the child’s emotional
               development; or

               (2) the parent has chronically and unreasonably failed to
               comply with court-ordered parenting time.

Id., subd. 5(b).

       A restriction of parenting time under Minn. Stat. § 518.175, subd. 5(b), constitutes

a substantial alteration of visitation rights. See Anderson, 510 N.W.2d at 4; Lutzi v. Lutzi,

485 N.W.2d 311, 315 (Minn. App. 1992). A court order that lessens one parent’s

parenting time is not necessarily a “restriction” of parenting time.              Danielson v.

Danielson, 393 N.W.2d 405, 407 (Minn. App. 1986). To determine whether a reduction

in parenting time constitutes a restriction or modification, the district court should

consider the reasons for the change as well as the amount of the reduction. Anderson,
510 N.W.2d at 4. The intent of the statute is to allow a child to maintain a relationship

with both parents. Clark v. Clark, 346 N.W.2d 383, 385 (Minn. App. 1984), review

denied (Minn. June 12, 1984).



                                              4
       This court has previously concluded that a restriction existed where there was a

slow erosion of parenting time from 14 weeks per year to 5 1/2 weeks per year, without

good reason. Id. at 385–86. In contrast, we have also concluded that a modification was

insubstantial where it was caused by a move to a different state and where the parents

were left with nearly equal parenting time after the change, excluding time when the

children were sleeping or in school. Anderson, 510 N.W.2d at 5; see also Danielson, 393
N.W.2d at 406, 407 (following removal of children to Montana, change in visitation from

every other weekend plus alternating holidays to summer visitation of two weeks in 1986,

three weeks in 1987, and four weeks in 1988 plus visitation in Montana on reasonable

notice and 24 hours visitation during children’s visits to Montana governed by best-

interests standard); cf. Dahl, 765 N.W.2d at 124 (modification from one week at

Christmas and an extended summer break of undefined duration to a grant of three 11–

hour days per month and one 11–hour day for Christmas was substantial and constituted a

restriction of parenting time).

       Here, in finding no restriction, the district court described the order as only

“slightly” increasing mother’s parenting time, and explained that the parties’

circumstances have changed, in that mother “has demonstrated a correction of the

problems which caused the [c]ourt to reduce her parenting time and to require that it be

supervised.”

       If three hours is considered a half-day (since much of a child’s typical week is

spent sleeping or in school), mother had the children less than 10 percent of the time

under the supervised parenting-time order. See Minn. Stat. § 518.175, subd. 1(g) (for


                                           5
purposes of 25 percent parenting time presumption, allowing calculation of the

percentage of parenting time using overnights or another method if the parent has

significant time periods on separate days when the child is in the parent’s physical

custody but does not stay overnight). Using similar calculations, mother still has less

than 25 percent of the time under the new order.

       The context of the change is very significant in this case. For practical reasons,

the length of most supervised parenting time is limited.         Although the increase in

mother’s parenting time, and consequent decrease for father, is a sizable mathematical

change, it does not amount to a restriction in this context because it provides mother with

a relatively low amount of unsupervised parenting time, and father maintains the vast

majority of the time with the children. See Dahl, 765 N.W.2d at 124 (holding that the

rebuttable statutory presumption that a parent is entitled to receive at least 25 percent of

the parenting time applies to motions for parenting-time modification). Therefore, the

district court properly applied the best-interests standard to mother’s motion.

II.    The district court made sufficient findings regarding father’s loss of
       parenting time due to the increase in mother’s parenting time.

       Father argues that the district court erred by failing to calculate the amount of his

reduction in parenting time or analyze the effect of the reduction on his relationship with

the children. While caselaw requires consideration of the “amount of the reduction,”

nothing requires a finding of the specific percentage of time lost or total time lost. See

Anderson, 510 N.W.2d at 4. The district court acknowledged the reduction in father’s

parenting time and described the increase in mother’s time as “slight.” It also found that



                                             6
the increase in mother’s time was in the best interests of the children, implicitly holding

that the new schedule would enable a healthy relationship with both parents. Under the

totality of the circumstances, it appears that the district court’s findings were sufficient.

       Affirmed.




                                               7